DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	`The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The Action is responsive to Applicant’s amendment, filed on February 15, 2021. 
3.	It is acknowledged that as a result of the amendment, Claims 1 and 7, have been amended. 
4.	Claims 1-5, 7, and 12-13 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-5, 7, and 12-13 have been considered but are not persuasive at least for the following: 
Claim Interpretation - 35 USC§ 112(f): Applicant's argument to the claim interpretation of claim 7 under 35 USC§ 112(f) has been fully considered and found unpersuasive. First, the term "module" is a generic placeholder. Secondly, both "modules" are modified by functional language. Thirdly, the "modules" are not modified by sufficient structure, material, or acts for performing the claimed functions. Therefore the claim meets the 3-prong analysis and 112(f) should be invoked. 
Claim Rejections - 35 USC§ 112(b): Applicant's amendment to claim 1 and 7 has been considered under 35 U.S.C. 112(a) and found unpersuasive. According to Specification, the processor 2100 does not provide sufficient structure for the modules. In particular, Applicant's Specifications state "Processor 1200 and each module, individually, can be a set of coded instructions" (Specifications, page 11, lines 1-5). Therefore, the 
Examiner believes that the combination of Joao et al, Hoover, and Redlich, teaches the added and the previous limitations 
However Redlich teaches, 
"by separating the information into one or more categories, and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database, or withholding from transfer any information that will not be used once the transferred information is transferred to the second database" See Par [0119] In an expanded mode, server 152 may be involved in filtering the data, extracting the security sensitive words, characters, icons or data objects to obtain extracted data and remainder data thereat, separately storing the extracted data from the remainder data ("separating the information into one or more categories") (extracted data being placed in computer memory I-ext 156 and remainder data being stored in common remainder data memory I-com 154) and then permitting reconstruction via separate or combined downloads of the remainder data and the extracted data into computer 140. And par [0103] As a further enhancement of the present invention, the user, prior to initiating the security system, may be given a choice of filtering out all the uncommon words or words not found in the dictionary and adding certain security sensitive words, characters, icons or data objects to filter 102 ("filtering based on data content including'') . The added words or terms are filtered out with the The common or remainder text document or data 104 would still be stored in remainder computer storage A-com 108 
("withholding from transfer any information that will not be used once the transferred information is transferred to the second database"). However, each extracted data document 106 would be stored in a respective, separate computer memory segment or computer B-ext 110. Separate storage of a plurality of extracted data at multiple, separate locations in B-ext is one of the many important features of the present invention.)
Redlich recites separate locations, and also recites the newly added limitations as follows: processor instructing the first information to a second database; supplying the information to the second database, the second database being a separate storage location, see par [0115], “data via the Internet, multiple secured storage locations, multiple stores for filters, for encryption keys and for maps locating the secured stores is provided by multiple storage locations” see also Figure 3A, “Store data at different locations”).
           For the above reasons, the Examiner believes that the rejections of the last Office action were proper. The Examiner also invites the applicant to request an interview in order to discuss the mentioned issues, potential distinguishable subject 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

electronically access the information with the access parameter. 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "an access module including electronically executed instructions configured to electronically access the information with the access parameter from first database to a second database", "a communication module having electronically executed instructions configured to supply the information to the storage device", "collection module electronically configured to automatically collect the information", "filter module configured to sort the information by separating the information into one or more categories and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database” or withholding from transfer any information that will not be used once the transferred information is transferred to the second database; and employing the information to perform an authorized financial and transactional function at the second database" in claim 7; "the filter module is further configured to sort limited information" in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 7, 12-13 are rejected under 35 U.S.C. 112(b) or 5 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
m the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "an access module including electronically executed instructions configured to electronically access the information with the access parameter from first database to a second database", "a communication module having electronically executed instructions configured to supply the information to the storage device", "collection module electronically configured to automatically collect the information", "filter module configured to sort the information by separating the information into one or more categories and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database, or withholding from transfer any information that will not be used once the transferred information is transferred to the second database; and employing the information to perform an authorized financial and transactional function at the second database" in claim 7; "the filter module is further configured to sort limited information" in claim 13 invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification is devoid of adequate structure to perform the claimed function; thus, the metes and bounds of the claims are unknown rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification
such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)                      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)              Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)            Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 12 and 13 inherit all the deficiencies of the independent claim 7 and are therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-5, 7, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joao et al (US 2004/0185830), in view of Hoover (US 2005/0193043), further in view of Redlich et al (US 2003/0051054).
 
Regarding independent Claim 1, Joao teaches, "A method of transferring information comprising:"
"providing a processor to direct interaction between one or more of a input module, access module, communication module, implementation module, collection module, and filter module" ([0141] [0152] [0154] [0169] [0245] [0258-259])
"storing information in at least one initial storage location including a first database in communication with a collection module, the collection module electronically configured to automatically collect the information with a processor; permissibly retrieving the information with an access parameter from the initial storage location" [Joao: para. 0611, 0142, 0169,0137]
(para. 0611: In another preferred embodiment, the wireless communication device 402 can process the communication or transaction in conjunction with any restrictions and/or limitations on account usage. The restrictions and/or limitations on account usage can be obtained via the data input device 402Dr a respective account card, and/or which can be stored in the database 402J ("storing information in at least one initial storage location including a first database")
Para. 0142: The respective account cards, in addition to containing cardholder contact information, can also contain information regarding restrictions and/or limitations on account usage. In this manner, the respective card can contain information regarding restrictions and/or limitations as to the type of authorized transactions, the goods and/or services authorized to be purchased with the card, identification required, required personal identification information ("an access parameter"), authorized times of usage, authorized geographic location of usage, as well as any other restriction and/or limitation on card or account usage.
access parameter. Para. 0169: The sales or service attendant or point-of-sale sevice operator can activate the point-of-sale device 2 in any typical manner, such as by obtaining a phone line and entering card information into the point-of-sale device 2. This data entry is typically performed by swiping the magnetic strip of the card through the card reader 2B or by reading information stored on the respective processor or chip located on the respective card ("permissibly retrieving the information from the initial storage location") 
The information is stored at the cards, which are "one initial storage location". Reading information reads on to permissibly retrieving the information with an access parameter from the initial storage location. 
Para. 0137: Typically, the devices and terminals for providing point-of-sale authorization includes and utilizes a magnetic card reader and/or magnetic strip card reader ("the collection module"), for reading data from the magnetic strip located on credit cards, charge cards, debit cards and/or currency cards, electronic currency cards and/or "smart" cards ("the collection module configured to automatically collect the information").
The present invention can also be utilized in conjunction with telephone calling cards, prepaid or otherwise, and/or communication accounts.
The magnetic card reader and/or magnetic strip card reader reads on "collection module"; and reading data from the cards reads on "automatically collect the information".)
"supplying the information to a separate storage location with a processor comprising a communication module having electronically executed instructions configured to supply the information as communicated information to the separate storage location, the separate storage location being a second database in electronic communication with a collection module" [Joao: para. 0178, 0165] 
(para. 0178: The information and/or data which is transmitted to the communication device 4 ("a separate storage location") can include information and/or data identifying the transaction and can include the name of the store or the service provider and the amount of the transaction.
The information is transmitted to the communication device 4, which is equivalent to "separate storage location".
Para. 0165: In FIG. 2, the communication device 4, in the preferred embodiment, includes a central processing unit or CPU 4A ("a processor"), associated random access memory 4B (RAM) and read only memory 4C (ROM) devices, which are connected to the CPU 4A ("a communication module having electronically executed instructions configured to supply the information to the storage device"), a user input device 4D, which is a keypad or a plurality of keys and/or switches for inputting data into the communication device 4 and which is also connected to the CPU 4A, and a display device 4E, for displaying information and/or data to the cardholder, and a database 4F, which are also connected to the CPU 4A. The communication device 4 also includes a receiver 4G for receiving signals and/or data from the central processing computer 3 and which is also connected to the CPU 4A, a 
"employing the information to perform an authorized financial and transactional function at the separate location" [Joao: para. 0179, 0181]
(The information received at the communication device 4 from the point-of-sale 2 is utilized (employed) to approve or disapprove the transaction. The transaction is equivalent to "authorized financial and transactional function".)
"wherein the processor includes an implementation module including the communication module and electronically executed instructions configured to employ the information to perform the authorized financial and transactional function" ([0165] [0178] [0208]).
([0165] In FIG. 2, the communication device 4, in the preferred embodiment, includes a central processing unit or CPU 4A ("the processor"), associated random access memory 4B (RAM) and read only memory 4C (ROM) devices, which are connected to the CPU 4A, a user input device 4D, which is a keypad or a plurality of keys and/or switches for inputting data into the communication device 4 and which is also connected to the CPU 4A, and a display device 4E, for displaying information and/or data to the cardholder, and a database 4F, which are also connected to the CPU 4A. The communication device 4 also includes a receiver 4G for receiving signals and/or data from the central processing computer 3 and which is also connected to the CPU 4A, a transmitter 4H for transmitting signals and/or data to the central processing computer 3 and which is also connected to the CPU 4A.
[0178] The information and/or data which is transmitted to the communication device 4 can include information and/or data identifying the transaction and can include the name of the store or the service provider and the amount of the transaction. The information and/or data can also provide the time of the transaction, the location (i.e. city, town, village, state, country etc.) of the transaction. The information and/or data can also include the phone number of the central processing office and/or computer servicing the account so that the cardholder can telephone same in order to authorize or cancel the transaction ("employ the information to perform the authorized financial and transactional function"). The information and/or data can also be supplemented to include the type of goods and/or services involved in the transaction, if such information can be entered at the point-of-sale device 2.
[0208] In instances when the cardholder is a party to the transaction, he or she, having the communication device 4 on his or her person, can authorize the transaction at the point-of- sale location. If the transaction is a telephone and/or other remotely made transaction, the cardholder can authorize the transaction from his or her remote location. The cardholder can also program and/or set the communication device 4 to automatically authorize or disapprove or disallow transactions ("the processor includes an implementation module including the communication module and electronically executed instructions configured to employ the information to perform the authorized financial and transactional function"). In this regard, the communication device 4 can be programmable ("electronically executed instructions configured to employ the information to perform the authorized financial and transactional function") so as to receive and analyze the transaction information and/or . The communication device 4 can also be programmable ("electronically executed instructions configured to employ the information to perform the authorized financial and transactional function") so as to limit the amounts of transactions. In this regard, the cardholder can provide for temporary transaction and/or purchasing amounts.
The fact that user can program or set the communication device 4 to automatically authorize or disapprove or disallow transactions reads on "the processor includes an implementation module including the communication module and electronically executed instructions configured to employ the information to perform the authorized financial and transactional function".)

Joao does not explicitly disclose, but Hoover however teaches,
"filter module" and "filtering the information by transferring the communicated information and sorting the communicated information into limited information" ([0031])
(Sorting limited information is disclosed as to separating and withholding from transferring information that will not be used once the information is transferred to a database.
[0031] ensuring the integrity and confidentiality of the audit record throughout its lifetime; the use of policy-based audit record filtering to eliminate the collection of unwanted and irrelevant data in the central repository ("filtering the information by transferring the communicated information and sorting the communicated information in to limited information") which serves to both reduce the storage and transmission costs and makes the collected data easier to analyze;)
Joao and Hoover are analogous art because they both are directed to the same field of processing records. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Hoover with the method/system of Joao in order to provide users with a means for processing audit records indicating events associated with particular users initiating actions performed on particular objects, as shown in [Hoover: paragraph 0005].

Joao-Hoover does not explicitly disclose; 
However Redlich teaches, 
"by separating the information into one or more categories, and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database, or withholding from transfer any information that will not be used once the transferred information is transferred to the second database" ([0119] [0103])
[0119] In an expanded mode, server 152 may be involved in filtering the data, extracting the security sensitive words, characters, icons or data objects to obtain extracted data and remainder data thereat, separately storing the extracted data from the remainder data ("separating the information into one or more categories") (extracted data being placed in computer memory I-ext 156 and remainder data being stored in common remainder data memory I-com 154) and then permitting reconstruction via 
[0103] As a further enhancement of the present invention, the user, prior to initiating the security system, may be given a choice of filtering out all the uncommon words or words not found in the dictionary and adding certain security sensitive words, characters, icons or data objects to filter 102 ("filtering based on data content including'') . The added words or terms are filtered out with the uncommon words. Of course, the user may be required to manually input all security words or download the security word filter from the Internet or another system on the LAN. For security systems having multiple security levels, a plurality of filters would be created, each filter associated with a different security level. Further, multiple security levels would require, in addition to remainder text document or data 104, a plurality of extracted data documents 106. The common or remainder text document or data 104 would still be stored in remainder computer storage A-com 108 
("withholding from transfer any information that will not be used once the transferred information is transferred to the second database"). However, each extracted data document 106 would be stored in a respective, separate computer memory segment or computer B-ext 110. Separate storage of a plurality of extracted data at multiple, separate locations in B-ext is one of the many important features of the present invention.)
Redlich recites separate locations, and also recites the newly added limitations as follows: processor instructing the first information to a second database; supplying the information to the second database, the second database being a separate storage location, see par [0115], “data via the Internet, multiple secured storage locations, multiple stores for filters, for encryption keys and for maps locating the secured stores is provided by multiple storage locations” see also Figure 3A, “Store data at different locations”).
 
Joao-Hoover and Redlich are analogous art because they both are directed to the same field of processing records. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Redlich with the method/system of Joao-Hoover in order to provide users with account security for financial accounts, communications accounts, Internet accounts, and/or any other of the herein-described accounts and/or for the various cards, devices, computers, and/or account identifiers, which correspond to the respective accounts, as shown in [Redlich: paragraph 0022 and figure3A].
Joao-Hoover in view of Redlich teaches, "filter module" and "filtering the information by transferring the communicated information and sorting the communicated information into limited information by separating the information into one or more categories, and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database, or withholding from transfer any information that will not be used once the transferred information is transferred to the second database".

As to claim 2, Joao as modified by Hoover and Redlich teaches, "further comprising retrieving and supplying the information electronically" (Joao: para. 0053).

As to claim 3, Joao as modified by Hoover and Redlich teaches, "further comprising non-electronically storing the information in the initial storage location or the separate storage location, independently" (Joao: para. 0139.)

As to claim 4, Joao as modified by Hoover and Redlich teaches, "further comprising electronically storing the information in the initial storage location or the separate storage location, independently" (Joao: para. 0053).

As to claim 5,    Joao as modified by Hoover and Redlich teaches, "further comprising collecting the information stored in an initial storage location" (Joao: para. 0133).

Regarding independent Claim 7, Joao in view of Hoover and Redlich teaches the claim limitations as equivalently as those of the independent claim 1.

As to claim 12, Joao as modified by Hoover and Redlich teaches, "wherein the function includes authorized bill payment" (Joao: para. 0222).

As to claim 13, Joao as modified by Hoover and Redlich teaches, "wherein the filter module is further configured to sort limited information" (Hoover: para. 0054).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Felsher (US 2009/0287837) relates to INFORMATION RECORD INFRASTRUCTURE, SYSTEM AND METHOD, specifically by associating entities and authorizing access to electronic databases according to access rules.
Campbell et al (US 7,565,422) relates to Transfer client of a secure system for unattended remote file and message transfer, specifically data transfer between a database system of a business and its third parties still is typically performed by exporting a transaction file, transferring the transaction file, and loading the transaction file at the second system.
Natoli et al. (US 2009/0080408) relates to HEALTHCARE SEMANTIC INTEROPERABILITY PLATFORM, specifically by the first content-based router transforming the received second communication into a form compliant with the information standard of the first database entity; and the first content-based router transferring the transformed second communication to the first database entity.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.